DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks/Arguments filed on 10/21/2020 is acknowledged. Claims 1-20 filed on 10/21/2020 are pending in this application.

Response to Election/Restrictions
Applicant's election of group (II), with traverse, in the reply filed on 10/21/2020 is acknowledged. The election encompasses claims 7 and 16-19 (see Remarks: 8-10).
The traverse is based on the ground that the recited ingredients in the amounts as encompassed in the pending claims provides certain properties that makes them appropriate for nutritional therapy for patients who have unique nutritional needs.  The argument has been considered but is not persuasive because the search for a method requires to search a different field of art than a composition.  Therefore, it would cause a serious burden for the Examiner to search both a method and composition.
Applicants are reminded that the examiner has required restriction between product 

Status of Claims
Accordingly, claims 7 and 16-19 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 1-6, 8-15 and 20 directed to non-elected invention is withdrawn.


Priority
The present application is a 371 of PCT/EP2017/079392 filed on 11/16/2017, which claims for foreign priority based on an application filed in EPO (EP 16199106.2 on 11/16/2016.
Objection to Specification
The specification filed on 05/16/2019 is objected to because of the following informalities:
(1)	at page 4, line 4, the phrase “kcal/ml” is suggested be amended to “kcal/mL” since “mL” is used at line 4-5; and
at page 4, line 29, it recites:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    72
    803
    media_image1.png
    Greyscale
,

wherein the slash (/) is suggested be deleted, and the word “No” is suggested be .”
(2)	at page 17, line 22-24 recites as follows, wherein the letter “w” (see below) is suggested be corrected to “ω” for the proper chemical nomenclature: 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    110
    800
    media_image2.png
    Greyscale
.


Claim Objection
Claims 7 and 16 (filed on 05/21/2019) are objected to because of the following informalities:
(1)	Claim 7 recites the abbreviations “EN”, “PUFA” and “TE” (alpha-TE), and claim 16 recites the abbreviations “SFA”, “MUFA”, “CHO” and “FSMP”, which are suggested that the full spelling of these abbreviations be written the first they are utilized in the claims.
(2)	Claim 16 recites a phrase “caloric density” which is suggested be separated from other component because “calorie density” is not an ingredient of the composition but a measurement of the calorie content of food.  It is suggested that it can be reworded as “wherein the nutritional composition has a caloric density of 3.2 kcal/mL” (see instant claim 17 for example).
(3)	Further, claim 16 recites “vitamin E……5.67 mg/100mL (alpha-TE)”, which is suggested that the term “(alpha-TE)” be deleted and the preceding name “alpha-TE vitamin E” be used (see: claim 7), instead of “vitamin E”, for claim consistency.
Appropriated corrections are required.


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 25 of co-pending U. S. Patent Application No. 16/349,857 (which is scheduled to be patented on July 13 2021).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a nutritional composition comprising:
(a)	a lipid component provides 40-50 EN%, wherein 12-16 EN% is provided by PUFA;
(b)	4.0-8.0 mg/100 mL alpha-TE vitamin E;
(c)	5.0-12.0 µg/100mL vitamin D;
(d)	2.5-4.5 g/100 mL glycine;
(e)	0.5-1.5 g/100 mL arginine; and
(f)	at least 0.02 g/100 mL tryptophan;
wherein the composition comprises:

    PNG
    media_image3.png
    543
    655
    media_image3.png
    Greyscale

wherein the composition has a caloric density of at least 2.0 kcal/mL; and
wherein the protein component provides 18-22 EN%, the lipid component provides 43-47 EN%, and the carbohydrate component provides 33-37 EN%, based on the total energy of the nutritional composition.
The conflicting claim 7 is drawn to a dose unit comprising a nutritional composition, comprising:
(a)	a lipid component provides 44-46 EN%, wherein 13-15 EN% is provided by PUFA;
(b)	5.5-6.0 mg/100 mL vitamin E;
(c)	7.5-8.5 µg/100mL vitamin D;
(d)	3.2-3.7 g/100 mL glycine;

(f)	0.04-0.07 g/100 mL tryptophan.
As such, the conflicting claim 7 reads on the instant claim 7.
The conflicting claim 25 is drawn to a dose unit comprising a nutritional composition, comprising:
-	a protein component provides 20 EN%, which is composed of 80% of collagen hydrolysate and 20% of milk protein;
-	3.42 g/100 mL glycine;
-	1.05 g/100mL of arginine;
-	0.05 g/100mL of tryptophan;
-	2.38 g/100mL of proline;
-	0.03 g/100mL of cysteine;
-	a lipid component provides 45 EN%, wherein the lipid component is rapeseed oil, of which SFA provides 3 EN%, of which MFA provides 28 EN%, and of which PUFA provides 14 EN%;
-	a carbohydrate component provides 35 EN%;
-	56 mL/100mL of water;
-	8 µg/100mL of vitamin D3; and
-	5.67 mg/100mL of vitamin E.
As such, the conflicting claim 25 reads on all elements and their concentrations recited in instant claims 16 and 18-19.
With respect to nutritional composition has a calorie density of at least 1.9 kcal/mL as recited in instant claim 17, since the conflicting 25 includes every element and similar 
The instant and conflicting claims differ in that the conflicting claims disclose the protein component provides the same 20 EN%, the fat provides the same 45 EN%, the carbohydrate provides the same 35 EN% as claimed, but do not indicate the concentration of the protein, fat and carbohydrate components recited in the instant claim 16.  However, if the protein component, fat component, and carbohydrate component of the conflicting claims have the same EN% as those recited in the instant claims, they would intrinsically be have the similar concentration or amount as those recited in the instant claims.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made would have readily recognized that the conflicting claims 7 and 25 of co-pending U.S. Patent Application No. 16/349,857 (now patented), are obvious variants of the claims 7 and 16-19 in the instant application and therefore they are not patentability distinct.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
(1)	Claim 16 recites multiple components: “protein: collagen hydrolysate 80% milk protein 20%; proline; cysteine; fat: rapeseed oil of which SFA, of which MUFA, of which PUFA; CHO; water”, which all lack sufficient antecedent basis because the claim does not clearly point out that these components are additionally added, and the preceding claim 7 also does not recite or set forth in a manner that there are other additional components in the composition.
Further, claim 16 recites a component named as “CHO”, which is indefinite because neither the claim nor the specification provides a guidance or definition of what “CHO” is meant.
Likewise, claim 16 recites a name “FSMP” which is indefinite for the same reason as the rejected “CHO” term.  ** Noted to Applicants that any abbreviation should be accompanied with its full name the first it appears in the claim for clarity purposes.
(2)	Claim 17 recites “wherein the lipid component comprises rapeseed oil and/or canola oil” which is indefinite.  Firstly, claim 16 does not indicate “the lipid component”, but instead “a fat component: rapeseed oil…”.  Therefore, it is not clear if Applicants intend to claim “the lipid component of claim 7 comprises rapeseed oil and/or canola oil”; OR Applicants intend to claim “the fat component of claim 16 comprises rapeseed oil and/or canola oil”.
** It is noted that if the latter is the case, the word “further” is needed for the additional component “canola oil” because claim 16 does not recite canola oil is present.
	Claim 18 recites a limitation “wherein the carbohydrate component provides 33-3 EN% based on the total energy of the nutritional composition” which lacks sufficient antecedent basis because the preceding claim 16 does not recite “a carbohydrate component”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In the instance case, claim 17 recites a limitation “the nutritional composition has a caloric density of at least 2.0 kcal/mL”, it improperly broadens the scope of the caloric density recited in the preceding claim 16, which limits the caloric density is 3.2 kcal/mL only.
Further, claim 19 recites a limitation “the protein component provides 18-22 EN%”, it improperly broadens the scope of the “protein” component recited in the preceding claim 16, which limits the protein provides 20 EN% only.
Likewise, claim 19 recites a limitation “the carbohydrate component provides 33-37 EN%” (assume it is referring to the CHO component of claim 16), it improperly broadens .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references are directed to nutritional compositions and/or methods for using the nutritional compositions.  However, the cited references, when is used alone or in combination, don’t render the instant claims obvious.

Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616